 


113 HR 1839 RH: Hermosa Creek Watershed Protection Act of 2014
U.S. House of Representatives
2014-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 524
113th CONGRESS 2d Session 
H. R. 1839
[Report No. 113–693] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2013 
Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources 
 

December 22, 2014
Additional sponsor: Mr. Coffman


December 22, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 6, 2013




A BILL 
To designate certain Federal land in the San Juan National Forest in the State of Colorado as wilderness, and for other purposes. 
 

1.Short titleThis Act may be cited as the Hermosa Creek Watershed Protection Act of 2014.
2.PurposesThe purposes of this Act are—
(1)to maintain the cultural, economic, and ecological health of the Hermosa Creek Watershed and the surrounding communities that rely on the Watershed;
(2)to protect the purity of water that comes from the Hermosa Creek Watershed and supplies residents of the Animas River Valley and the city of Durango, Colorado, with clean drinking water;
(3)to protect the purity of, and water supply from, the Hermosa Creek Watershed for agricultural purposes, including irrigation and stockwater uses;
(4)to enhance the economic prosperity of local communities in the area who depend on the area for water, recreation, and sustainable natural resource uses;
(5)to protect and provide residents and visitors the opportunity to enjoy the recreational, geological, cultural, natural, scientific, wildlife, riparian, historical, educational, and scenic resources of the Watershed;
(6)to provide world-class opportunities for skiing, biking, hiking, fishing, hunting, horseback riding, snowmobiling, motorcycle riding, snowshoeing, and camping;
(7)to provide for economic and natural resource development (including sustainable grazing, vegetation management, beneficial uses of water, and mineral extraction) in a manner consistent with protecting the overall integrity of the Watershed;
(8)to protect a viable population of the native Colorado River cutthroat trout fishery located in the Watershed; 
(9)to designate the Hermosa Creek Wilderness Area and the Hermosa Creek Special Management Area; and
(10)to conserve, protect, and manage a healthy Hermosa Creek Watershed for the long-term ecological integrity of the Watershed and the long-term economic health of surrounding communities by allowing sustainable economic development and traditional natural resource development in a manner consistent with the purposes described in paragraphs (1) through (8).
3.DefinitionsIn this Act:
(1)CityThe term City means Durango, Colorado.
(2)CountyThe term County means La Plata County, Colorado.
(3)MapThe term Map means the map entitled Hermosa Creek Proposed Watershed Protection Area and dated June 2, 2014.
(4)SecretaryThe term Secretary means the Secretary of Agriculture.
(5)Special management areaThe term Special Management Area means the Hermosa Creek Special Management Area designated by section 5(a).
(6)StateThe term State means the State of Colorado.
4.Hermosa Creek Watershed Protection AreaCertain Federal land in the San Juan National Forest comprising approximately 107,866 acres, as generally depicted on the Map may be called the Hermosa Creek Watershed Protection Area.
5.Designation of Hermosa Creek Special Management Area
(a)DesignationSubject to valid existing rights, certain Federal land in the San Juan National Forest comprising approximately 68,289 acres, as generally depicted on the Map, is designated as the Hermosa Creek Special Management Area.
(b)Administration
(1)In generalThe Secretary shall administer the Special Management Area in accordance with—
(A)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);
(B)this Act; and
(C)any other applicable laws. 
(2)Uses
(A)In generalThe Secretary shall allow such uses of the Special Management Area that the Secretary determines would further the purposes described in section 2.
(B)Motorized and mechanized vehicles
(i)In generalExcept as provided in clause (ii) and as needed for administrative purposes or to respond to an emergency, the use of motorized and mechanized vehicles in the Special Management Area shall be permitted only on roads and trails designated for use by such vehicles as identified on the Map as Trails Open to Motorized Uses and Trails Open to Mechanized Uses.
(ii)Over-snow vehiclesThe Secretary shall authorize the use of snowmobiles and other over-snow vehicles within the Special Management Area—
(I)when there is adequate snow coverage; and
(II)subject to such terms and conditions as the Secretary may require.
(iii)Continued AccessWithin the Special Management Area, at a minimum, the Secretary shall maintain access for motorized and mechanized recreation opportunities as identified as Trails Open to Motorized Uses and Trails Open to Mechanized Uses on the Map.
(C)GrazingGrazing and other traditional economic activities are compatible with the Special Management Area designation and the Secretary shall permit grazing within the Special Management Area, where established before the date of enactment of this Act subject to all applicable laws (including regulations) and Executive orders.
(D)Prohibited activitiesWithin the area of the Special Management Area identified on the Map as East Hermosa Area the following activities shall be prohibited:
(i)New permanent or temporary road construction or the renovation of existing nonsystem roads, except as allowed under the final rule entitled Special Areas; Roadless Area Conservation; Applicability to the National Forests in Colorado (77 Fed. Reg. 39576 (July 3, 2012)).
(ii)Projects undertaken for the purpose of harvesting commercial timber (other than activities relating to the harvest of merchantable products that are byproducts of activities conducted for ecological restoration or to further the purposes described in this Act).
(c)Map and legal description
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and a legal description of the Special Management Area.
(2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.
(3)Public availabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
(d)Incorporation of acquired land and interests in landAny land or interest in land that is acquired by the United States within the boundary of the Special Management Area shall—
(1)only occur through donation or exchange with the written consent of the property owner;
(2)become part of the Special Management Area;
(3)be withdrawn in accordance with subsection (g); and
(4)be managed in accordance with—
(A)this Act; and
(B)any other applicable laws.
(e)Fish and wildlifeNothing in this Act affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State.
(f)State and Federal water managementNothing in this section shall affect the development, operation, or maintenance of a water storage reservoir, including necessary ancillary roads and transmission infrastructure, at the site in the Special Management Area that is identified in—
(1)pages 17 through 20 of the Statewide Water Supply Initiative studies prepared by the Colorado Water Conservation Board and issued by the State in November 2004; and
(2)page 27 of the Colorado Dam Site Inventory prepared by the Colorado Water Conservation Board and dated August 1996.
(g)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land within the Special Management Area is withdrawn from—
(1)all forms of entry, appropriation, and disposal under the public land laws;
(2)location, entry, and patent under the mining laws; and
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
(h)Adjacent management
(1)In generalThe Special Management Area designated by subsection (a) or the wilderness designated by the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by sections 7(a) and 10(b)) shall not create a protective perimeter or buffer zone around the Special Management Area or wilderness.
(2)Other activitiesThe fact that activities or uses can be seen, heard, or detected from areas within the wilderness designated by the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by sections 7(a) and 10(b)) shall not preclude, limit, control, regulate, or determine the conduct of the activities or uses outside the boundary of the wilderness.
(i)Winter skiing and related winter activitiesNothing in this Act alters or limits—
(1)a permit held by a ski area;
(2)the implementation of the activities governed by a ski area permit; or
(3)the authority of the Secretary to modify or expand an existing ski area permit.
(j)Vegetation managementNothing in this section prevents the Secretary from conducting vegetation management projects within the Special Management Area—
(1)subject to—
(A)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and
(B)all applicable laws (including regulations); and
(2)in a manner consistent with—
(A)the purposes and management described in section 2; and
(B)this section.
(k)Wildfire, insect, and disease managementConsistent with this section, the Secretary is authorized to take any measures that the Secretary determines to be necessary to manage wildland fire and treat hazardous fuels, insects, and diseases in the Special Management Area. The Secretary is further authorized to coordinate such measures with the appropriate State or local agency, should the Secretary determine such coordination to be necessary.
(l)Management planNot later than 3 years after the date of enactment of this Act, the Secretary shall develop a management plan for the long-term protection and management of the Special Management Area that—
(1)takes into account public input and the purposes in section 2; and
(2)provides for the recreational opportunities referred to in section 2(6) to occur within the Special Management Area.
6.State water rightsNothing in section 5 affects access to, use, or allocation of any absolute or conditional water right decreed under the laws of the State and in existence on the date of enactment of this Act.
7.Hermosa creek wilderness
(a)Designation of wildernessSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) is amended by adding at the end the following:

(22)Certain land within the San Juan National Forest which comprise approximately 37,236 acres, as generally depicted on the Map, and which shall be known as the Hermosa Creek Wilderness..
(b)Effective dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering the wilderness area designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by subsection (a)).
(c)Fire, insects, and diseasesAs provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by subsection (a) and section 10(b)), the Secretary may take any measure that the Secretary determines to be necessary to control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.
8.Durango area mineral withdrawal
(a)WithdrawalSubject to valid existing rights, the land and mineral interests described in subsection (b) are withdrawn from all forms of—
(1)entry, appropriation, or disposal under public land laws;
(2)location, entry, and patent under the mining laws; and
(3)disposition under all laws relating to mineral leasing, geothermal leasing, or mineral materials.
(b)Description of land and mineral interestsThe land and mineral interests referred to in subsection (a) are the Federal land and mineral interests generally depicted within the Withdrawal Areas on the map entitled Perins Peak & Animas City Mountain, Horse Gulch and Lake Nighthorse Mineral Withdrawal and dated April 5, 2013.
(c)BufferNothing in this section shall require—
(1)the creation of a protective perimeter or buffer area outside the boundaries of the withdrawal area described in subsection (b); or
(2)any prohibition or limitation on activities outside of the boundaries of the withdrawal area described in subsection (b) that can be seen, heard, or detected from within the boundaries of the withdrawal area.
(d)Public purpose conveyanceNotwithstanding subsection (a), the Secretary may convey any portion of the land described in subsection (b) to the City, the County, or the State—
(1)pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); or
(2)by exchange in accordance with applicable laws (including regulations).
9.Conveyance of Bureau of Land Management Land to La Plata County
(a)In generalOn the expiration of the permit numbered COC 64651 (09) and dated February 24, 2009, upon request and agreement of the County, the Secretary of the Interior shall convey to the County, without consideration and subject to valid existing rights, all right, title, and interest of the United States in and to the land described in subsection (b), subject to such terms and conditions as the Secretary determines to be necessary.
(b)Description of landThe land referred to in subsection (a) consists of approximately 111 acres of land managed by the Bureau of Land Management, Tres Rios District, Colorado, as generally depicted on the map entitled La Plata County Grandview Conveyance and dated March 27, 2013.
(c)Map and legal description
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall finalize the legal description of the parcel to be conveyed under this section.
(2)Minor errorsThe Secretary of the Interior may correct any minor error in—
(A)the map; or
(B)the legal description.
(3)AvailabilityThe map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
(d)Administrative costsAs a condition of the conveyance under subsection (a), the Secretary of the Interior shall require the County to pay all administrative costs and costs associated with the conveyance.
10.Molas Pass Recreation Area; Weminuche Wilderness Addition; Wilderness Study Area Release
(a)Molas Pass Recreation Area
(1)DesignationThe approximately 461 acres of land in San Juan County, Colorado, that is generally depicted as Molas Pass Recreation Area on the map entitled West Needles Contiguous Wilderness Study Area and dated September 11, 2014, is designated as the Molas Pass Recreation Area.
(2)Legal description
(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a legal description of the Molas Pass Recreation Area.
(B)Force of lawThe legal description under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any errors in the legal description.
(C)Public availabilityThe legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
(3)Use of snowmobilesThe use of snowmobiles shall be authorized in the Molas Pass Recreation Area—
(A)during periods of adequate snow coverage;
(B)in accordance with the Federal Land Policy and Management Act of 1976 (42 U.S.C. 1701 et seq.) and applicable laws and regulations;
(C)on designated trails identified as Winter Use Routes and Grooming Trails and Historic Snow Dependent Use Route on the map entitled, Winter Use Routes and Grooming Trails and dated September 11, 2014;
(D)in designated areas for open area motorized travel; and
(E)subject to such terms and conditions as the Secretary may require; however, the Secretary shall not close any road or trail, or a portion of a road or trail, in the Molas Pass Recreation Area without simultaneously opening a road or trail, or a portion of a road or trail, of equivalent value in the immediate vicinity; further, nothing in this subparagraph shall prevent the Secretary from temporarily closing a road or trail for reasons of public safety.
(4)Other recreational opportunitiesThe Secretary shall authorize other recreational uses in the Molas Pass Recreation Area including, but not limited to, mountain biking.
(b)West needles contiguous WSA addition to the Weminuche Wilderness
(1)Wilderness additionSection 2(a)(16) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) is amended by striking Certain and inserting Certain lands within the San Juan National Forest which comprise approximately 499 acres generally depicted as Weminuche Wilderness Addition on the map entitled West Needles Contiguous Wilderness Study Area and dated September 11, 2014, and certain. 
(2)Effective dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering the wilderness area designated by section 2(a)(16) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by paragraph (1)).
(3)Transfer of administrative jurisdictionAdministrative jurisdiction over the Federal land designated as wilderness under paragraph (1) is transferred from the Bureau of Land Management to the Forest Service.
(c)Release
(1)FindingCongress finds that the land described in paragraph (3) has been adequately studied for wilderness designation under section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782).
(2)ReleaseAny public land described in paragraph (3)—
(A)is no longer subject to—
(i)section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
(ii)Secretarial Order 3310 issues on December 22, 2010; and
(B)shall be managed in accordance with land management plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
(3)Description of landThe land referred to in paragraphs (1) and (2) is the approximately 461 acres of land in the West Needles Contiguous Wilderness Study Area of San Juan County, Colorado, that is generally depicted as Molas Pass Recreation Area on the map entitled West Needles Contiguous Wilderness Study Area and dated September 11, 2014.
11.Military overflightsNothing in this Act restricts or precludes—
(1)low-level overflights of military aircraft over the areas designated as wilderness under this Act, including military overflights that can be seen, heard, or detected within the wilderness areas;
(2)flight testing and evaluation; or
(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes over the wilderness areas. 
 

December 22, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
